Citation Nr: 0801604	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  02-21 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a claimed back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to May 
1986.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the RO.  

In December 2004 and March 2005, the Board remanded this 
matter for additional development and adjudication.  


FINDINGS OF FACT

1.  The veteran did not manifest findings of degenerative 
disc disease or spondylosis of the back in service or for 
many years thereafter.  

2.  The currently demonstrated acquired back conditions 
including reported degenerative disc disease and spondylosis 
of the mid-thoracic spine and at L4 are not shown to be due 
to a documented injury or another event or incident of the 
veteran's period of active service.  


CONCLUSION OF LAW

The veteran's back disability including degenerative disc 
disease and spondylosis of the mid-thoracic spine and at L4 
is not due to disease or injury that was incurred in or 
aggravated by active service; nor may any arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in May 2001, April and June 2005, and 
August 2006, the RO notified the veteran of the evidence 
needed to substantiate his claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded, and offered to assist him in 
obtaining any relevant evidence.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  These letters gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  The veteran was also invited to send 
additional evidence.  

In addition, the RO has advised the veteran of the basic law 
and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  

The veteran and his representative were provided with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claim, and 
also of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, VCAA requires only that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service private and VA treatment reports, a VA 
examination report, and statements submitted by the veteran 
and his representative in support of the claim.  

In addition, this matter has been previously remanded for 
additional development, to include affording the veteran an 
opportunity to be examined in connection with his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Analysis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Here, the veteran currently is diagnosed with mild 
degenerative disc disease and mild spondylosis of the mid-
thoracic spine and minimal spondylosis of L4.  The Board will 
therefore focus on whether the veteran's current back 
disability is related to his active service.  

The service treatment records show that the veteran was seen 
during active duty in October and December 1981 for back 
pain.  The October 1981 treatment note indicates that he had 
complained of having back ache in the middle.  No injury was 
noted, and the pain was noted to be subjective and mostly on 
the right side, waistline and above.  The impression was that 
of muscle strain.  

The December 1981 treatment note indicates that he had low 
back pain that medication given on a previous visit did not 
help.  Again, the impression was that of muscle strain.  

Upon service separation in 1986, the veteran was noted to 
have back pain every now and then.  The separation medical 
examination was normal.  An x-ray study of the back taken a 
month later, in March 1986, indicated mid-thoracic scoliosis 
with its apex at T7-T8 and directed rightward.  No boney 
abnormality or rotary component was indicated to be present.  

After service, the veteran was noted to have had a work-
related back injury in 1988.  The veteran apparently missed a 
step down while carrying 70 pounds.  He underwent six weeks 
of physical therapy.  

The record also shows that the veteran was involved in a 1992 
motor vehicle accident.  He was again noted to have undergone 
six weeks of physical therapy.  

In 1994, the veteran was seen for low back pain and morning 
stiffness and for back pain in September 1996, March and May 
1997, October 1998 and February 2000.  The X-ray studies of 
the lumbosacral spine dated in March 1997 were unremarkable.  

Finally, a private treatment note dated in September 2004, 
indicates that the veteran had been treated by a private 
physician for lower back pain between 1989 and 1992.  

In order to determine whether the veteran has a back 
disability that had its onset in service or within one year 
of service, the veteran was afforded a VA examination in 
August 2006.  The examiner indicated that the claims file had 
been reviewed.  The veteran's medical history was noted for 
the record, to include his service treatment records and 
post-service medical history.  The examiner noted in this 
regard that an MRI study in December 2005 had shown findings 
of mild degenerative disc disease.  After examination, the 
veteran was diagnosed with mild spondylosis of the mid-
thoracic spine and minimal spondylosis of L4.  

The VA examiner also noted that the veteran had complaints of 
back pain and had had the x-ray evidence indicating scoliosis 
of the thoracic spine referred to as being congenital.  The 
veteran was then noted to have been involved in two post-
service accidents involving his back.  

The VA examiner then stated an opinion that "given that this 
[was] 25 years after [the veteran's] first episode in 
service, given that he had normal x-rays eight years ago, it 
[was his] impression that [the veteran's] current low back 
pain [was] not related to the problems that he had in 
service."  

Based on the foregoing, the Board finds that the claim of 
service connection for a back disorder must be denied.  In 
this case the medical evidence is against a finding that the 
veteran's currently diagnosed back condition had its onset in 
service or within one year of service.  

While the veteran did seek treatment for back pain due to 
muscle strain and was reported to have had a congenital 
scoliosis of the thoracic spine in service, the VA examiner, 
who had reviewed the claims file, opined that his current 
condition was not related to the reported problems in 
service.  

In this regard, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  See also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996) (congenital or developmental defects are 
not diseases or injuries within the meaning of applicable 
legislation); 38 C.F.R. § 3.303(c).  



ORDER

Service connection for a back disorder, to include 
degenerative disc disease and spondylosis of the mid-thoracic 
spine and spondylosis of L4, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


